                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

ANDREW PRESSON and KIMBERLY                         )
MYRIS, on behalf of themselves and all others       )
similarly situated,                                 )
                                                    )
                     Plaintiffs,                    )
                                                    )
      v.                                            )      Case No. 5:18-cv-00466-BO
                                                    )
RECOVERY CONNECTIONS COMMUNITY,                     )
et al.,                                             )
                                                    )
                     Defendants.                    )

                     INTEGRITY DEFENDANTS’ ANSWER TO
                  CLASS AND COLLECTIVE ACTION COMPLAINT

       Defendants Integrity-Hominy Valley, LLC (“Integrity-Hominy Valley”); Integrity-

Candler 02 LLC; Integrity-Candler Living Center, LLC (“Integrity-Candler”); Integrity-

Candler 01 LLC; and Integrity Senior Properties Investments, LLC (collectively “Integrity

Defendants”), through counsel, respond to the Class and Collective Action Complaint (the

“Complaint”) of Plaintiffs Andrew Presson and Kimberly Myris (“Plaintiffs”) as follows:

                                      FIRST DEFENSE

       The Complaint fails to state a cause of action for which relief can be granted against

Integrity Defendants. Accordingly, the Complaint should be dismissed pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure.

                           SECOND DEFENSE AND ANSWER

       Integrity Defendants, specifically answering the allegations in the sections and

numbered paragraphs of the Complaint, state:

                                   PRELIMINARY STATEMENT

       1.     Integrity Defendants admit Recovery Connections Community (“RCC”) held

 itself out to the public and Integrity-Hominy Valley and Integrity-Candler as a recovery
support program offering therapeutic services in a sober communal living environment to

indigent adults with a history of long-term substance abuse and addiction, which included

rehabilitative occupational opportunities. Integrity-Hominy Valley and Integrity-Candler

entered into one or more Independent Contractor Agreements with RCC, the terms of

which speak for themselves. Except as expressly admitted, Integrity Defendants deny the

allegations in this paragraph.

      2.     Integrity Defendants admit RCC represented it provided a sober communal

living environment for indigent adults suffering from a history of long-term substance

abuse and addiction. Except as expressly admitted, Integrity Defendants deny the

allegations in this paragraph.

      3.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      4.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      5.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      6.     Integrity Defendants admit that RCC represented that participants in its

program participated in meaningful occupational activities on a voluntary basis as part of

the RCC sober communal living environment. Except as expressly admitted, Integrity

Defendants deny the allegations in this paragraph.

      7.     Integrity Defendants admit Integrity-Hominy Valley and Integrity-Candler

entered into one or more Independent Contractor Agreements with RCC for general labor

services. Integrity Defendants admit that RCC represented that its residents performed

the labor services on voluntary basis as part of the RCC sober communal living




                                            -2-
environment. Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the remaining allegations in this paragraph and therefore deny the same.

      8.      Integrity Defendants admit on information and belief that Jennifer Warren

and Phillip Warren have been associated with RCC. Integrity Defendants lack information

sufficient to form a belief as to the truth or falsity of the remaining allegations in this

paragraph and therefore deny the same.

      9.      Integrity Defendants admit Integrity-Hominy Valley and Integrity-Candler

entered into one or more Independent Contractor Agreements with RCC. Integrity

Defendants deny Integrity-Candler 01 LLC, Integrity-Candler 02 LLC, and Integrity

Senior Properties Investments, LLC contracted with RCC. Integrity Defendants lack

information sufficient to form a belief as to the truth or falsity of the remaining allegations

in this paragraph and therefore deny the same.

      10.     Integrity Defendants admit that RCC represented that participants in its

program participated in meaningful occupational activities on a voluntary basis as part of

the RCC sober communal living environment. Except as expressly admitted, Integrity

Defendants deny the allegations in this paragraph.

      11.     Integrity Defendants admit Plaintiffs attempt to state a claim for relief

against Defendants as a collective action pursuant to the Fair Labor Standards Act, 29

U.S.C. § 216(b), for alleged unpaid minimum wages and overtime. Integrity Defendants

deny any liability to Plaintiffs or those similarly situated. Except as expressly admitted,

Integrity Defendants deny the allegations in this paragraph.

      12.     Integrity Defendants admit Plaintiffs attempt to state various claims for

relief against Defendants as a class action in the alternative pursuant to Rule 23 of the

Federal Rules of Civil Procedure. Integrity Defendants deny any liability to Plaintiffs or




                                               -3-
those similarly situated. Except as expressly admitted, Integrity Defendants deny the

allegations in this paragraph.

      13.    Integrity Defendants admit Plaintiffs attempt to state other claims for relief

against the “RCC Defendants” as a class action. Except as expressly admitted, Integrity

Defendants deny the allegations in this paragraph.

                                     THE PARTIES

Plaintiffs

      Andrew Presson

      14.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      15.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      16.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      17.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      18.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      19.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      20.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      21.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.




                                            -4-
      22.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      23.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      24.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      25.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      26.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      27.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      28.    Integrity Defendants admit Plaintiff Andrew Presson (“Presson”) worked

from time to time at Integrity-Hominy Valley and Integrity-Candler as a RCC contract

laborer in April and May 2018. Presson then worked as an employee of Integrity-Hominy

Valley and Integrity-Candler from on or about May 25, 2018, until on or about July 28,

2018. Except as expressly admitted, Integrity Defendants deny the allegations in this

paragraph.

      29.    Integrity Defendants admit Plaintiff Andrew Presson worked from time to

time at Integrity-Hominy Valley and Integrity-Candler as a RCC contract laborer in April

and May 2018. Presson then worked as an employee of Integrity-Hominy Valley and

Integrity-Candler from on or about May 25, 2018, until on or about July 28, 2018. Except

as expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      30.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.


                                            -5-
      31.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      32.    Integrity Defendants admit Integrity-Hominy Valley and Integrity-Candler

fully paid Presson all wages he earned once he became an employee of Integrity-Hominy

Valley and Integrity-Candler. Except as expressly admitted, Integrity Defendants deny the

allegations in this paragraph.

      33.    This paragraph constitutes legal conclusions to which no response from

Integrity Defendants is required. To the extent a response is required, Integrity

Defendants deny the allegations in this paragraph.

      34.    Integrity Defendants admit Plaintiffs attached Exhibit A to their Complaint.

Except as expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      35.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      36.    Denied.

      37.    Integrity Defendants deny the allegations in this paragraph upon

information and belief.

      Kimberly Myris

      38.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      39.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      40.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      41.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.


                                            -6-
      42.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      43.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      44.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      45.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      46.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      47.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      48.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      49.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      50.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      51.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      52.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      53.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.




                                            -7-
      54.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      55.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      56.    Integrity Defendants admit Plaintiff Kimberly Myris (“Myris”) provided

services from time to time at Integrity-Hominy Valley and/or Integrity-Candler as a RCC

contract laborer from August 2017 until May 2018. Myris then worked as an employee of

Integrity Integrity-Hominy Valley and Integrity-Candler from on or about June 3, 2018,

until on or about September 8, 2018. Except as expressly admitted, Integrity Defendants

deny the allegations in this paragraph.

      57.    Integrity Defendants admit Myris provided services from time to time at

Integrity-Hominy Valley and/or Integrity-Candler as a RCC contract laborer from August

2017 until May 2018. Myris then worked as an employee of Integrity-Hominy Valley and

Integrity-Candler from on or about June 3, 2018, until on or about September 8, 2018.

Except as expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      58.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      59.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      60.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      61.    Denied.

      62.    This paragraph constitutes legal conclusions to which no response from

Integrity Defendants is required. To the extent a response is required, Integrity

Defendants deny the allegations in this paragraph.


                                            -8-
      63.    Integrity Defendants admit Plaintiffs attached Exhibit B to their Complaint.

      64.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      65.    Denied.

      66.    Integrity Defendants deny the allegations in this paragraph upon

information and belief.

Defendants

      Recovery Connections Community

      67.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      68.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      69.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      70.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      71.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and its subparagraphs and therefore

deny the same.

      72.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      73.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      74.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.


                                            -9-
      75.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      76.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      77.    Integrity Defendants admit RCC controlled the working conditions of the

contract laborers it provided to Integrity-Hominy Valley and Integrity-Candler pursuant to

one or more Independent Contractor Agreements. Except as expressly admitted, Integrity

Defendants deny the allegations in this paragraph.

      78.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      79.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      80.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      81.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      82.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      83.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      84.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      85.    Integrity Defendants admit RCC held itself out to the public and Integrity-

Hominy Valley and Integrity-Candler as a recovery support program offering therapeutic

services, including rehabilitative occupational opportunities, in a sober communal living


                                            -10-
environment to indigent adults with a history of long-term substance abuse and addiction.

Integrity Defendants lack information sufficient to form a belief as to the truth or falsity of

the remaining allegations in this paragraph and therefore deny the same.

      86.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      87.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      88.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      89.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      Journey to Recovery LLC

      90.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      91.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      92.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      93.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      94.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      95.     Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.




                                             -11-
      96.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      97.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      98.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      99.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      100.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      101.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      Jennifer A. Warren

      102.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      103.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      104.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      105.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      106.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      107.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.


                                            -12-
      108.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      109.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      110.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      111.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      112.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      113.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      114.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      115.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      116.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      117.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      118.   Denied.

      119.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      120.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.


                                            -13-
      121.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      Phillip J. Warren

      122.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      123.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      124.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      125.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      126.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      127.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      128.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      129.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      130.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      131.   Denied.

      132.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.




                                            -14-
      133.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      134.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      3M & N, Inc. d/b/a Zaxby’s

      135.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      136.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and its subparagraphs and therefore

deny the same.

      137.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      138.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      139.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      140.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      141.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      142.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      143.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.




                                            -15-
      144.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      145.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      146.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      147.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      148.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      149.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      150.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      151.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      152.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      153.   Denied.

      154.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      155.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      156.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.


                                            -16-
      157.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      Western North Carolina Lions, Inc. d/b/a Marjorie McCune Memorial Center

      158.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      159.    Integrity Defendants admit on information and belief that Western North

Carolina Lions, Inc. operates a nonprofit adult-care facility called the Marjorie McCune

Memorial Center. Except as expressly admitted, Integrity Defendants lack information

sufficient to form a belief as to the truth or falsity of the allegations in this paragraph and

therefore deny the same.

      160.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      161.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      162.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      163.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      164.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      165.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      166.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.




                                              -17-
      167.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      168.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      169.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      170.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      171.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      172.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      173.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      174.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      175.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      176.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      177.    Integrity Defendants deny they jointly and severally employed employees

with any of the other Defendants. Integrity Defendants lack information sufficient to form

a belief as to the truth or falsity of the remaining allegations in this paragraph and

therefore deny the same.




                                             -18-
      178.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      179.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      180.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      181.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      Integrity-Hominy Valley, LLC d/b/a Hominy Valley Retirement Center

      182.   Integrity Defendants admit Integrity-Hominy Valley is a limited liability

company. Except as expressly admitted, Integrity Defendants deny the allegations in this

paragraph.

      183.   Denied.

      184.   Admitted.

      185.   Integrity Defendants admit Integrity-Hominy Valley primarily cares for the

aged and disabled. Except as expressly admitted, Integrity Defendants deny the

allegations in this paragraph.

      186.   Denied.

      187.   Integrity Defendants admit Plaintiffs and other RCC contract laborers

performed housekeeping duties, washed laundry, bathed residents, changed residents’

clothing and diapers, and walked the halls at Integrity-Hominy Valley. Except as expressly

admitted, Integrity Defendants deny the allegations in this paragraph.

      188.   Denied.

      189.   Integrity Defendants admit workers at Integrity-Hominy Valley, including

RCC contract laborers and certain volunteers, were required by the North Carolina


                                            -19-
Department of Health and Human Services to undergo a criminal background check, have

no substantiated findings listed on the North Carolina Health Care Personnel Registry, be

tested for Tuberculosis in compliance with control measures adopted by the Commission

for Public Health, and be drug tested. Except as expressly admitted, Integrity Defendants

deny the allegations in this paragraph.

      190.   Integrity Defendants admit that Integrity-Hominy Valley requested RCC

provide contract laborers to help staff certain shifts and RCC selected which contract

laborers to assign. Except as expressly admitted, Integrity Defendants deny the allegations

in this paragraph.

      191.   Denied.

      192.   Integrity Defendants admit Integrity-Hominy Valley oversaw the services

performed by RCC contract laborers at Integrity-Hominy Valley. Except as expressly

admitted, Integrity Defendants deny the allegations in this paragraph.

      193.   Integrity Defendants admit Plaintiffs and other RCC contract laborers

performed housekeeping duties, washed laundry, bathed residents, changed residents’

clothing and diapers, and walked the halls at Integrity-Hominy Valley. Except as expressly

admitted, Integrity Defendants deny the allegations in this paragraph.

      194.   Denied.

      195.   Integrity Defendants admit Integrity-Hominy Valley provided RCC residents

with supplies for housekeeping duties and other necessary items to complete the services

they performed. Except as expressly admitted, Integrity Defendants deny the allegations in

this paragraph.

      196.   Denied.

      197.   Integrity Defendants admit Integrity-Hominy Valley paid RCC for general

labor services on an hourly basis pursuant to one or more Independent Contractor


                                            -20-
Agreements. Except as expressly admitted, Integrity Defendants deny the allegations in

this paragraph.

      198.   Integrity Defendants admit Integrity-Hominy Valley maintained a record of

the hours of individual employees, including Plaintiffs and other former RCC contract

laborers, after they became employees of Integrity-Hominy Valley (in Plaintiffs’ case in

May and June 2018, respectively). Except as expressly admitted, Integrity Defendants

deny the allegations in this paragraph.

      199.   Denied.

      200.   Integrity Defendants admit Integrity-Hominy Valley had the authority to

terminate Plaintiffs and other former RCC contract laborers after they became employees

of Integrity-Hominy Valley (in Plaintiffs’ case in May and June 2018, respectively). Except

as expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      201.   Denied.

      202.   Admitted.

      203.   Denied.

      204.   Admitted.

      205.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      206.   Integrity Defendants admit that Integrity Hominy-Valley paid RCC pursuant

to one or more Independent Contractor Agreements for general labor services performed by

Plaintiffs and other RCC contract laborers until May 2018. Except as expressly admitted,

Integrity Defendants deny the allegations in this paragraph.

      207.   Denied.




                                            -21-
      Integrity-Candler 02 LLC d/b/a Hominy Valley Retirement Center

      208.   Integrity Defendants admit Integrity-Candler 02 LLC is a limited liability

company with a principal place of business at 3053 South Church Street, Burlington,

North Carolina, 27215. Except as expressly admitted, Integrity Defendants deny the

allegations in this paragraph.

      209.   Denied.

      210.   Denied.

      211.   Denied.

      212.   Denied.

      213.   Denied.

      214.   Denied.

      215.   Denied.

      216.   Denied.

      217.   Denied.

      218.   Denied.

      219.   Denied.

      220.   Denied.

      221.   Denied.

      222.   Denied.

      223.   Denied.

      224.   Denied.

      225.   Denied.

      226.   Denied.

      227.   Denied.

      228.   Denied.


                                          -22-
      229.   Denied.

      230.   Denied.

      231.   Denied.

      232.   Integrity Defendants admit Integrity-Candler 02 LLC did not make

payments to Plaintiffs and other RCC contract laborers, nor was it obligated to. Except as

expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      233.   Denied.

      Integrity-Candler Living Center, LLC d/b/a Candler Living Center

      234.   Integrity Defendants admit Integrity-Candler 02 LLC is a limited liability

company. Except as expressly admitted, Integrity Defendants deny the allegations in this

paragraph.

      235.   Denied.

      236.   Admitted.

      237.   Integrity Defendants admit Integrity-Candler primarily cares for the aged

and disabled. Except as expressly admitted, Integrity Defendants deny the allegations in

this paragraph.

      238.   Denied.

      239.   Integrity Defendant admit Plaintiffs and other RCC contract laborers

performed housekeeping duties, washed laundry, bathed residents, changed residents’

clothing and diapers, and walked the halls at Integrity-Candler. Except as expressly

admitted, Integrity Defendants deny the allegations in this paragraph.

      240.   Denied.

      241.   Integrity Defendants admit workers at Integrity-Candler, including RCC

contract laborers and certain volunteers, were required by the North Carolina Department

of Health and Human Services to undergo a criminal background check, have no


                                           -23-
substantiated findings listed on the North Carolina Health Care Personnel Registry, be

tested for Tuberculosis in compliance with control measures adopted by the Commission

for Public Health, and be drug tested. Except as expressly admitted, Integrity Defendants

deny the allegations in this paragraph.

      242.   Integrity Defendants admit that Integrity-Candler requested RCC provide

contract laborers to help staff certain shifts and RCC selected which contract laborers to

assign. Except as expressly admitted, Integrity Defendants deny the allegations in this

paragraph.

      243.   Denied.

      244.   Integrity Defendants admit Integrity-Candler oversaw the services provided

by RCC contract laborers at Integrity-Candler. Except as expressly admitted, Integrity

Defendants deny the allegations in this paragraph.

      245.   Integrity Defendants admit Plaintiffs and other RCC contract laborers

performed housekeeping duties, washed laundry, bathed residents, changed residents’

clothing and diapers, and walked the halls at Integrity-Candler. Except as expressly

admitted, Integrity Defendants deny the allegations in this paragraph.

      246.   Denied.

      247.   Integrity Defendants admit Integrity-Candler provided RCC contract

laborers with supplies for housekeeping duties and other necessary items to complete the

services they performed. Except as expressly admitted, Integrity Defendants deny the

allegations in this paragraph.

      248.   Denied.

      249.   Integrity Defendants admit Integrity-Candler paid RCC for general labor

services on an hourly basis pursuant to one or more Independent Contractor Agreements.

Except as expressly admitted, Integrity Defendants deny the allegations in this paragraph.


                                            -24-
      250.   Integrity Defendants admit Integrity-Candler maintained a record of the

hours of individual employees, including Plaintiffs and other former RCC contract laborers,

after they became employees of Integrity-Candler (in Plaintiffs’ case in May and June

2018, respectively). Except as expressly admitted, Integrity Defendants deny the

allegations in this paragraph.

      251.   Denied.

      252.   Integrity Defendants admit Integrity-Candler had the authority to terminate

Plaintiffs and other former RCC contract laborers, after they became employees of

Integrity-Candler (in Plaintiffs’ case in May and June 2018, respectively). Except as

expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      253.   Denied.

      254.   Denied as to Plaintiffs and those similarly situated RCC contract laborers.

      255.   Denied.

      256.   Admitted.

      257.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      258.   Integrity Defendants admit that Integrity-Candler paid RCC pursuant to one

or more Independent Contractor Agreements for general labor services performed by

Plaintiffs and other RCC contract laborers until May 2018. Except as expressly admitted,

Integrity Defendants deny the allegations in this paragraph.

      259.   Denied.

      Integrity Candler 01 LLC d/b/a Candler Living Center

      260.   Integrity Defendants admit Integrity-Candler 01 LLC is a limited liability

company with a principal place of business at 3053 South Church Street, Burlington,




                                            -25-
North Carolina, 27215. Except as expressly admitted, Integrity Defendants deny the

allegations in this paragraph.

      261.   Denied.

      262.   Denied.

      263.   Denied.

      264.   Denied.

      265.   Denied.

      266.   Denied.

      267.   Denied.

      268.   Denied.

      269.   Denied.

      270.   Denied.

      271.   Denied.

      272.   Denied.

      273.   Denied.

      274.   Denied.

      275.   Denied.

      276.   Denied.

      277.   Denied.

      278.   Denied.

      279.   Denied.

      280.   Denied.

      281.   Denied.

      282.   Denied.




                                          -26-
      283.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      284.   Integrity Defendants admit Integrity-Candler 01 LLC did not make

payments to Plaintiffs and other RCC contract laborers, nor was it obligated to. Except as

expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      285.   Denied.

      Integrity Senior Properties Investments, LLC

      286.   Admitted.

      287.   Denied.

      288.   Denied.

      289.   Denied.

      290.   Denied.

      291.   Denied.

      292.   Denied.

      293.   Denied.

      294.   Denied.

      295.   Denied.

      296.   Denied.

      297.   Denied.

      298.   Denied.

      299.   Denied.

      300.   Denied.

      301.   Denied.

      302.   Denied.

      303.   Denied.


                                            -27-
      304.   Denied.

      305.   Denied.

      306.   Denied.

      307.   Denied.

      308.   Denied.

      309.   Denied.

      310.   Denied.

      311.   Denied.

      312.   Denied.

      313.   Denied.

      314.   Denied.

      315.   Denied.

      316.   Denied.

      317.   Denied.

      318.   Denied.

      319.   Denied.

      320.   Denied.

      321.   Denied.

      322.   Denied.

      323.   Denied.

      324.   Denied.

      325.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.




                                            -28-
      326.    Integrity Defendants admit Integrity Senior Properties Investments, LLC did

not make payments to Plaintiffs and other RCC contract laborers, nor was it obligated to.

Except as expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      327.    Denied.

      Cedarbrook Residential Center, Inc.

      328.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      329.    Integrity Defendants admit on information and belief that Cedarbrook

Residential Center, Inc. operates an adult care facility called Cedarbrook Residential

Center. Except as expressly admitted, Integrity Defendants lack information sufficient to

form a belief as to the truth or falsity of the allegations in this paragraph and therefore

deny the same.

      330.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      331.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      332.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      333.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      334.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      335.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.




                                             -29-
      336.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      337.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      338.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      339.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      340.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      341.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      342.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      343.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      344.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      345.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      346.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      347.   Integrity Defendants deny they jointly and severally employed employees

with any of the other Defendants. Integrity Defendants lack information sufficient to form




                                            -30-
a belief as to the truth or falsity of the remaining allegations in this paragraph and

therefore deny the same.

      348.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      349.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      350.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      351.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      The Autumn Group, Inc. d/b/a Oak Hill Living Center

      352.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      353.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      354.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      355.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      356.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      357.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      358.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.


                                             -31-
      359.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      360.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      361.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      362.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      363.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      364.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      365.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      366.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      367.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      368.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      369.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      370.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.




                                            -32-
      371.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      372.   Denied.

      373.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      374.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      375.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      376.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

                             JURISDICTION AND VENUE

      377.   This paragraph constitutes legal conclusions to which no response from

Integrity Defendants is required. To the extent a response is required, Integrity

Defendants deny the allegations in this paragraph.

      378.   This paragraph constitutes legal conclusions to which no response from

Integrity Defendants is required. To the extent a response is required, Integrity

Defendants deny the allegations in this paragraph.

      379.   This paragraph constitutes legal conclusions to which no response from

Integrity Defendants is required. To the extent a response is required, Integrity

Defendants deny the allegations in this paragraph.

      380.   This paragraph constitutes legal conclusions to which no response from

Integrity Defendants is required. To the extent a response is required, Integrity

Defendants deny the allegations in this paragraph.




                                            -33-
      381.   This paragraph constitutes legal conclusions to which no response from

Integrity Defendants is required. To the extent a response is required, Integrity

Defendants deny the allegations in this paragraph.

                       COLLECTIVE ACTION ALLEGATIONS

      382.   Integrity Defendants admit Plaintiffs attempt to state FLSA minimum wage

and overtime claims on behalf of themselves and other RCC contract laborers. Except as

expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      383.   Denied.

      384.   Denied, including as to all subparagraphs.

      385.   Denied.

      386.   Denied.

      387.   Denied.

      388.   Denied.

      389.   Denied.

      390.   Denied.

                            CLASS ACTION ALLEGATIONS

                   NORTH CAROLINA WAGE AND HOUR CLASS

      391.   Integrity Defendants admit Plaintiffs attempt to state alternative claims on

behalf of themselves and other RCC contract laborers. Except as expressly admitted,

Integrity Defendants deny the allegations in this paragraph.

      392.   Denied.

      393.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      394.   Denied.

      395.   Denied, including as to all subparagraphs.


                                            -34-
      396.   Denied.

      397.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      398.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      399.   Denied.

      400.   Denied.

                            UNJUST ENRICHMENT CLASS

      401.   Integrity Defendants admit Plaintiffs attempt to state unjust enrichment

claims on behalf of themselves and other RCC contract laborers. Except as expressly

admitted, Integrity Defendants deny the allegations in this paragraph.

      402.   Denied.

      403.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      404.   Denied, including as to all subparagraphs.

      405.   Denied.

      406.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      407.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      408.   Denied.

      409.   Denied.




                                            -35-
NORTH CAROLINA UNFAIR AND DECEPTIVE TRADE PRACTICES ACT CLASS

      410.   Integrity Defendants admit Plaintiffs attempt to state UDTPA claims on

behalf of themselves and other RCC contract laborers against the RCC Defendants. Except

as expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      411.   Denied.

      412.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      413.   Denied, including as to all subparagraphs.

      414.   Denied.

      415.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      416.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      417.   Denied.

      418.   Denied.

                                 CONVERSION CLASS

      419.   Integrity Defendants admit Plaintiffs attempt to state conversion claims on

behalf of themselves and other RCC contract laborers against the RCC Defendants. Except

as expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      420.   Denied.

      421.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      422.   Denied, including as to all subparagraphs.

      423.   Denied.




                                            -36-
      424.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      425.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      426.   Denied.

      427.   Denied.

                         COMMON FACTUAL ALLEGATIONS

      428.   Denied.

      429.   Integrity Defendants admit RCC represented itself as a recovery support

program offering therapeutic services in a sober communal living environment to indigent

adults with a history of long-term substance abuse and addiction. Except as expressly

admitted, Integrity Defendants lack information sufficient to form a belief as to the truth

or falsity of the allegations in this paragraph and therefore deny the same.

      430.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      431.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      432.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      433.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      434.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      435.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.


                                            -37-
      436.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      437.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      438.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      439.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      440.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      441.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      442.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      443.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      444.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      445.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      446.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      447.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.




                                            -38-
      448.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      449.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      450.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      451.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      452.    Integrity Defendants admit that RCC represented that participants in its

program participated in meaningful occupational activities on a voluntary basis as part of

the RCC sober communal living environment. Except as expressly admitted, Integrity

Defendants lack information sufficient to form a belief as to the truth or falsity of the

allegations in this paragraph and therefore deny the same.

      453.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      454.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      455.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      456.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      457.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      458.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.


                                             -39-
      459.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      460.   Denied.

      461.   Denied.

      462.   Integrity Defendants admit Integrity-Hominy Valley and Integrity-Candler

entered into one or more Independent Contractor Agreements with RCC for general

contract labor services with compensation to RCC based on an hourly rate. Except as

expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      463.   Integrity Defendants admit Integrity-Hominy Valley and Integrity-Candler

entered into one or more Independent Contractor Agreements with RCC for general

contract labor services with compensation to RCC based on an hourly rate. Except as

expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      464.   Integrity Defendants admit that Integrity-Hominy Valley and Integrity-

Candler requested RCC provide contract laborers to help staff certain shifts and RCC

selected which contract laborers to assign. Except as expressly admitted, Integrity

Defendants deny the allegations in this paragraph.

      465.   Denied.

      466.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      467.   Denied.

      468.   Denied.

      469.   Denied.

      470.   Denied.

      471.   Denied.

      472.   Denied.


                                            -40-
      473.   Denied.

      474.   Denied.

      475.   Integrity Defendants admit Integrity-Hominy Valley and Integrity-Candler

provided RCC contract laborers with supplies for housekeeping duties and other necessary

items to complete the services they performed. Except as expressly admitted, Integrity

Defendants deny the allegations in this paragraph.

      476.   Denied.

      477.   Denied.

      478.   Denied.

      479.   Integrity Defendants admit Integrity-Hominy Valley and Integrity-Candler

audited invoices submitted by RCC. Except as expressly admitted, Integrity Defendants

deny the allegations in this paragraph.

      480.   Integrity Defendants admit Integrity-Hominy Valley and Integrity-Candler

received invoices submitted by RCC. Except as expressly admitted, Integrity Defendants

deny the allegations in this paragraph.

      481.   Integrity-Defendants admit Integrity-Hominy Valley and Integrity-Candler

paid invoices submitted by RCC. Except as expressly admitted, Integrity Defendants deny

the allegations in this paragraph.

      482.   Integrity Defendants admit Integrity-Hominy Valley and Integrity-Candler

maintained records of the hours of individual employees, including Plaintiffs and other

former RCC contractor laborers, after they became employees of Integrity-Hominy Valley

and Integrity-Candler (in Plaintiffs’ case in May and June 2018, respectively). Except as

expressly admitted, Integrity Defendants deny the allegations in this paragraph.

      483.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.


                                            -41-
      484.   Denied.

      485.   Denied.

      486.   Denied.

      487.   Denied.

      488.   Denied.

      489.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      490.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      491.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      492.   Integrity Defendants admit Integrity-Hominy Valley and Integrity-Candler

paid wages to Plaintiffs and the other former RCC contract laborers that became their

employees. Except as expressly admitted, Integrity Defendants deny the allegations in this

paragraph.

      493.   Denied.

      494.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      495.   Integrity Defendants admit Integrity-Hominy Valley and Integrity-Candler

issued paychecks, notices of wages, hours worked, required deductions, and other wage

information to Plaintiffs and the other former RCC contract laborers that became their

employees. Except as expressly admitted, Integrity Defendants deny the allegations in this

paragraph.

      496.   Denied.

      497.   Denied.


                                            -42-
      498.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      499.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      500.   Denied.

      501.   Denied.

      502.   Denied.

      503.   Denied.

      504.   Denied.

      505.   Denied.

      506.   Denied.

      507.   Denied.

      508.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      509.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      510.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      511.   Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      512.   Denied.

      513.   Denied.

      514.   Denied.

      515.   Denied.

      516.   Denied.


                                            -43-
      517.    Denied.

                             FIRST CAUSE OF ACTION
              Fair Labor Standards Act – Unpaid Minimum Wages
     (On Behalf of Plaintiffs and the FLSA Collective Against All Defendants)

      518.    Integrity Defendants incorporate by reference their responses to the

preceding allegations as if fully herein set forth.

      519.    Denied.

      520.    Denied.

      521.    Denied.

      522.    Denied.

      523.    Denied.

      524.    Denied.

      525.    Denied.

      526.    Denied.

      527.    Denied.

      528.    This paragraph constitutes legal conclusions to which no response from

Integrity Defendants is required. To the extent a response is required, Integrity

Defendants deny the allegations in this paragraph.

      529.    This paragraph constitutes legal conclusions to which no response from

Integrity Defendants is required. To the extent a response is required, Integrity

Defendants deny the allegations in this paragraph.

      530.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      531.    Denied.

      532.    Denied.

      533.    Denied.


                                              -44-
      534.    Denied.

      535.    Denied.

      536.    Denied.

                           SECOND CAUSE OF ACTION
                   Fair Labor Standards Act – Unpaid Overtime
     (On Behalf of Plaintiffs and the FLSA Collective Against All Defendants)

      537.    Integrity Defendants incorporate by reference their responses to the

preceding allegations as if fully herein set forth.

      538.    This paragraph constitutes legal conclusions to which no response from

Integrity Defendants is required. To the extent a response is required, Integrity

Defendants deny the allegations in this paragraph.

      539.    Denied.

      540.    Denied.

      541.    Denied.

      542.    Denied.

      543.    Denied.

      544.    Denied.

      545.    Denied.

      546.    Denied.

              THIRD CAUSE OF ACTION (IN THE ALTERNATIVE)
          North Carolina Wage and Hour Act – Unpaid Minimum Wages
      (On Behalf of Plaintiffs and the NCWHA Class Against All Defendants)

      547.    Integrity Defendants incorporate by reference their responses to the

preceding allegations as if fully herein set forth.

      548.    Denied.

      549.    Denied.

      550.    Denied.


                                              -45-
      551.    Denied.

      552.    Denied.

            FOURTH CAUSE OF ACTION (IN THE ALTERNATIVE)
             North Carolina Wage and Hour Act – Unpaid Overtime
      (On Behalf of Plaintiffs and the NCWHA Class Against All Defendants)

      553.    Integrity Defendants incorporate by reference their responses to the

preceding allegations as if fully herein set forth.

      554.    Denied.

      555.    Denied.

      556.    Denied.

      557.    Denied.

      558.    Denied.

                            FIFTH CAUSE OF ACTION
              North Carolina Wage and Hour Act – Wage Payment
      (On Behalf of Plaintiffs and the NCWHA Class Against All Defendants)

      559.    Integrity Defendants incorporate by reference their responses to the

preceding allegations as if fully herein set forth.

      560.    Denied.

      561.    Denied.

      562.    Denied.

      563.    Denied.

      564.    Denied.

      565.    Denied.

                            SIXTH CAUSE OF ACTION
                                Unjust Enrichment
(On Behalf of Plaintiffs and the Unjust Enrichment Class Against All Defendants)

      566.    Integrity Defendants incorporate by reference their responses to the

preceding allegations as if fully herein set forth.


                                              -46-
      567.    Denied.

      568.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      569.    Denied.

      570.    Denied.

      571.    Denied.

      572.    Denied.

                          SEVENTH CAUSE OF ACTION
                       Unfair or Deceptive Trade Practice
   (On Behalf of Plaintiffs and the UDTPA Class Against the RCC Defendants)

      573.    Integrity Defendants incorporate by reference their responses to the

preceding allegations as if fully herein set forth.

      574.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      575.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      576.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      577.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      578.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      579.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      580.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.


                                              -47-
                           EIGHTH CAUSE OF ACTION
                                   Conversion
 (On Behalf of Plaintiffs and the Conversion Class Against the RCC Defendants)

      581.    Integrity Defendants incorporate by reference their responses to the

preceding allegations as if fully herein set forth.

      582.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

      583.    Integrity Defendants lack information sufficient to form a belief as to the

truth or falsity of the allegations in this paragraph and therefore deny the same.

                      AS TO PLAINTIFF’S PRAYER FOR RELIEF

      A.      Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

      B.      Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

      C.      Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

      D.      Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

      E.      Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

      F.      Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

      G.      Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

      H.      Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.


                                              -48-
       I.       Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

       J.       Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

       K.       Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

       L.       Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

       M.       Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

       N.       Integrity Defendants deny Plaintiffs are entitled to any of the relief requested

within any part of the Complaint.

                                      THIRD DEFENSE

       Plaintiffs’ Third, Fourth, and Fifth Causes of Action under the North Carolina Wage

and Hour Act (“NCWHA”) are preempted, in whole or in part, by the Fair Labor Standards

Act (“FLSA”).

                                     FOURTH DEFENSE

       Plaintiffs’ claims under the FLSA and the NCWHA are barred to the extent they

rely upon acts or omissions outside the applicable statute(s) of limitations. Any acts or

omissions found to violate to the FLSA and/or the NCWHA were not willful, and any

purported claim accruing more than two years prior to the filing of the Complaint is time

barred.

                                      FIFTH DEFENSE

       All acts and omissions by Integrity Defendants: (i) were taken in good faith to

comply with the FLSA, NCWHA, and all applicable federal and state wage payment


                                              -49-
regulations and with reasonable grounds that the actions did not violate the FLSA or

NCWHA; (ii) were justified, proper, and lawful; and (iii) were taken without any intent to

violate the FLSA or NCWHA.

                                     SIXTH DEFENSE

       Plaintiffs’ claims under the FLSA and NCWHA for work performed while they were

RCC contract laborers are barred in whole or part because no Integrity Defendant was an

“employer” under the FLSA or NCWHA.

                                   SEVENTH DEFENSE

       Plaintiffs’ claims under the FLSA and NCWHA for work performed while they were

RCC contract laborers are barred in whole or part because Plaintiffs were not “employees”

under the FLSA or NCWHA.

                                    EIGHTH DEFENSE

       Plaintiffs’ claims are barred because, on information and belief, Plaintiffs

voluntarily assigned any wages they purportedly earned for working at Integrity-Hominy

Valley and Integrity-Candler to the RCC Defendants.

                                     NINTH DEFENSE

       Plaintiffs’ claims are barred by the doctrines of accord and satisfaction, consent,

estoppel, waiver and release, failure to mitigate damages, and laches. Plaintiffs voluntarily

worked as contract laborers for RCC without expectation of compensation directly from

Integrity Defendants. Plaintiffs did not notify Integrity Defendants they were not receiving

accrued wages or other compensation from RCC for their work at Integrity-Hominy Valley

and Integrity-Candler until the filing of this lawsuit.

                                     TENTH DEFENSE

       Plaintiffs’ claims are barred to the extent they seek relief for non-compensable

activities and/or for time not considered hours worked under the FLSA and/or NCWHA.


                                              -50-
                                  ELEVENTH DEFENSE

       Plaintiffs’ claims are barred in whole or in part to the extent applicable exemptions,

wage deductions, and/or allowable setoffs apply.

                                   TWELFTH DEFENSE

       Any claims for damages by Plaintiffs against Integrity Defendants must be offset by:

(1) the value of the residential treatment services provided by the RCC Defendants to

Plaintiffs, including room, board, therapeutic treatment, and other benefits; and (2) the

amounts paid by Integrity Defendants to the RCC Defendants for the labor performed by

Plaintiffs.

                                 THIRTEENTH DEFENSE

       Plaintiffs lack standing to assert claims against Integrity Defendants to the extent

they performed no labor at Integrity-Hominy Valley or Integrity-Candler.

                                FOURTEENTH DEFENSE

       Some or all of Plaintiff’s claims should be dismissed because Plaintiffs do not meet

the requirements for a collective action under section 216(b) of the FLSA.

                                  FIFTEENTH DEFENSE

       This lawsuit may not be properly maintained as a class action because: (1) Plaintiffs

have failed to plead and cannot establish the necessary procedural elements for class

treatment; (2) the members of the putative class are not so numerous that joinder of all

members is impracticable; (3) common issues of fact or law do not predominate; (4) neither

Plaintiff is a proper or adequate class representative; and (4) a class action is not an

appropriate method for the fair and efficient adjudication of the claims alleged in the

Complaint.




                                              -51-
                                  SIXTEENTH DEFENSE

       Certification of Plaintiffs’ claims as part of a class action suit is barred in whole or in

part by the incompatibility of the opt-out provision for class certification contained in Rule

23 of the Federal Rules of Civil Procedure and applied to Plaintiffs’ state law claims, and

the opt-in provision for class certification contained in the FLSA and applied to Plaintiffs’

federal claims.

                                 SEVENTEENTH DEFENSE

       To the extent Plaintiffs earned wages from Integrity Defendants, Integrity

Defendants were required or empowered by federal and/or state law to divert the wages to

the RCC Defendants or had written authorization in accordance with N.C. Gen. Stat. § 95-

25.8(a) to divert the wages to the RCC Defendants.

                                 ADDITIONAL DEFENSE

       Integrity Defendants reserve the right to amend their Answer and to assert

additional affirmative defenses as the claims of Plaintiffs are more fully disclosed during

the course of this litigation.

       WHEREFORE, Defendants Integrity-Hominy Valley, LLC; Integrity-Candler 02

LLC; Integrity-Candler Living Center, LLC; Integrity-Candler 01 LLC; and Integrity

Senior Properties Investments, LLC respectfully pray the Court:

       1.      That the Complaint and claims therein be dismissed with prejudice;

       2.      That Plaintiffs recover nothing from Integrity Defendants;

       3.      That Integrity Defendants’ costs, including reasonable attorneys’ fees to the

full extent permitted under applicable law, be taxed against Plaintiffs; and

       4.      For such and other further relief that the Court deems just and appropriate.




                                              -52-
This the 26th day of November 2018.

                                               /s/ D.J. O’Brien III
                                             D.J. O’Brien III
                                             N.C. State Bar No. 35481
                                             BROOKS, PIERCE, MCLENDON,
                                             HUMPHREY & LEONARD, LLP
                                             1700 Wells Fargo Capitol Center
                                             150 Fayetteville Street
                                             Raleigh, NC 27601
                                             Tel. (919) 839-0300
                                             Fax (919) 839-0304
                                             dobrien@brookspierce.com

                                             Attorneys for Defendants Integrity Hominy
                                             Valley, LLC; Integrity-Candler 02 LLC;
                                             Integrity-Candler Living Center, LLC;
                                             Integrity-Candler 01 LLC; Integrity Senior
                                             Properties Investments, LLC; Cedarbrook
                                             Residential Center, Inc.; and The Autumn
                                             Group, Inc. d/b/a Oak Hill Living Center




                                      -53-
                               CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2018, a true and correct copy of the foregoing

was filed electronically with the Clerk of the Court using the CM/ECF system, which will

send a Notice of Electronic Filing to counsel of record in this matter.


                                                     /s/ D.J. O’Brien III
                                                   D.J. O’Brien III
